Lake App. Nos. 98-L-081 and 98-L-119. This cause is pending before the court as an appeal from the Court of Appeals for Lake County. It appears from the records of this court that appellant has not filed a merit brief, due November 10, 1999, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective November 15,1999.